United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3640
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Norman Eugene Van Zee,                   *
                                         *
      Defendant - Appellant.             *
                                    ___________

                               Submitted: May 11, 2004
                                  Filed: August 17, 2004 (corrected 8/18/04)
                                   ___________

Before LOKEN, Chief Judge, BRIGHT and SMITH, Circuit Judges.
                              ___________

LOKEN, Chief Judge.

      After the district court1 denied his motion to suppress following an evidentiary
hearing, Norman Eugene Van Zee entered a conditional plea of guilty to the charge
of possession with intent to distribute a controlled substance in violation of 21 U.S.C.
§ 841(a)(1). Van Zee now appeals, arguing that the district court should have
suppressed evidence seized during a warrantless search of his vehicle and additional


      1
       The HONORABLE LAWRENCE L. PIERSOL, Chief Judge of the United
States District Court for the District of South Dakota, adopting the Report and
Recommendation of the HONORABLE JOHN E. SIMKO, United States Magistrate
Judge for the District of South Dakota.